DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the specification,  	paragraph 0022, “FIGS. 3A-B” must be --FIGS. 3A and 3B--  
Paragraph 0023, “FIGS.4A-B” must be –FIGS. 4A and 4B--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 1 and 17, recites “selecting/select, by the computer system using the genetic algorithm, one or more implementation individual solutions from a final generation of the one or more subsequent generations, the one or more implementation individual solutions exhibiting a threshold specificity to the target material” is unclear on the what applicant want to define in this sentence. As best understood by the examiner, the language could be --selecting, by the computer system using the genetic algorithm, one or more implementation individual solutions from a final generation of the one or more subsequent generations by identifying the one or more implementation individual solutions exhibiting a threshold specificity to the target material--
 	Clarification and appropriate correction are required.
 	
 	With respect to claim 12, the claimed invention is unclear and vague on how generating a primary implementation individual solution exhibiting a threshold  specificity to the primary target material can be performed by the computer system using a first genetic algorithm. There is no technical operation to realize how a primary implementation individual solution and a secondary implementation individual solution can be operated to define for the claimed invention.
Dependent claims 2-11, 13-16 and 18-20 are rejected based on the rejection of the base claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

     	With respect to claim 12, recites “A method for configuring a spectroscopic sensor light source cascade” . It appears to refer to the specification that describes at paragraph 0072. The paragraph 0072 in the specification disclosed in general, there is no specific technical performance operation being realized. There are several features mentioned in the claim are not defined in the description of the specification, paragraph 0072, such as “a secondary target material”, “a second genetic algorithm”. Therefore, the claimed invention is unclear and not described in the specification.
 	Dependent claims 13-16 are rejected based on the rejection of the base claim.  

Allowable Subject Matter
Claims 1 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2857